Case 1:20-cr-20085-TLL-PTM ECF No. 4 filed 02/20/20 PagelID.6 Pageiof1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
NORTHERN DIVISION

UNITED STATES OF AMERICA,

Plaintiff,
V. Criminal No. 20-CR-20085
BRITTAN J. ATKINSON,

Defendant.
/

MOTION AND ORDER TO UNSEAL INDICTMENT AND
ARREST WARRANT

The United States of America respectfully requests that the indictment and
arrest warrant in the above-entitled case be unsealed for the reason that it is no
longer necessary in the interest of justice for the documents to be sealed.

Respectfully submitted,

MATTHEW SCHNEIDER
United States Attorney

s/Janet L. Parker

JANET L. PARKER (P-34931)
Assistant U.S. Attorney

101 First Street, Suite 200

Bay City, MI 48708

Phone: 989-895-5712

Email: janet.parker2@usdoj.gov

IT IS SO ORDERED. yD

Dated: 2-20-2020 “e et ee Ch in
Patricia” T. Morris |
United States Magistrate Judge
